*1274OPINION.
Littleton
: The patent license was acquired by Nachmann without cost. He expended in excess of $3,000 in developing the articles and subsequently transferred the license to the petitioner for $3,000 par value stock. The license may have had a cash value in August, 1915, but the evidence before us does not establish what such value was. The fact that Nachmann expended $3,000 in developing the patented article does not warrant a conclusion that the license had an actual cash value equal to that amount, nor do the royalties paid, or the resolution of the directors, standing alone, prove actual value.

Judgment for the Commissioner.